DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features of claim 18, e.g., the cooking vessel, lid and sensor probe as recited in claim 15, must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because it lacks proper section headings as provided in 37 CFR 1.77(b).
Appropriate correction is required.

Claim Objections
Claims 1-18 are objected to because of the following informalities: 
In claim 1, “Sensor” should be changed to --A sensor-- in line 1.
In claim 9, there is lack of antecedent basis in the claim for “its upper and/or lower side” in line 3.
In claim 11, “comprises” should be deleted from line 2.
In claim 12, there is lack of structural relationship between the one or more sensors, as recited in line 2, with the remining elements of base claim 1.
In claim 13, there is lack of structural relationship between the transmitter, as recited in line 2, with the remining elements of base claim 1.
In claim 14, there is lack of structural relationship between the wire connection, as recited in line 2, with the remining elements of base claim 1; and “a heat resistant a wire” should be changed to --heat resistant wire-- in line 2.
In claim 15, --to-- should be added after “intermediate” in line 4.
Claims 2-8, 10, and 16-18 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0231415 to Cheng et al [hereinafter Cheng].
Referring to claim 1, Cheng discloses a sensor probe (figure 1A, 1B; paragraphs 39, 40) for measuring a food preparation parameter, comprising: 
an elongate handle portion (1020) for manipulating the sensor probe; 
an elongate sensor portion (1030); and 
a stepped connecting portion (1022) connecting the handle portion (1020) and the sensor portion (1030) such that a longitudinal axis of the handle portion (1020) is offset with respect to a longitudinal axis of the sensor portion (1030), but does not explicitly disclose that dimensions and weights of the handle portion, the sensor portion, and the connecting portion are selected such that the sensor probe has a center of gravity located in the connecting portion.
However, Cheng discloses that sensor probe is such that it allows the handle to have a size, structure, or shape to facilitate a user to pick up, move, or handle a vessel (1002) (paragraph 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the dimensions and weights of the handle portion, the sensor portion, and the connecting portion of Cheng such that the sensor probe has a center of gravity located in the connecting portion in order to provide a desired leverage for facilitating a user to pick up, move, or handle a vessel, which Cheng discloses is desirable.

Referring to claim 2, Cheng discloses the connecting portion (1022) having a first end connected to the handle portion (1020), a second end connected to the sensor portion (1030), and a substantially flat intermediate portion connecting the first end and the second end (figure 1A).

Referring to claim 5, Cheng discloses that the sensor portion (1030) comprises an elongate element (1032) extending along a main axis of the sensor portion (1030), wherein the stepped connecting portion (1022) extends at an angle to the main axis of the sensor portion (1030) (figure 1A).

Referring to claim 6, Cheng discloses that the stepped connecting portion (1022) and the main axis of the sensor portion (1030) are arranged at an angle of between 45° and 90° (paragraph 46).

Referring to claim 7, Cheng discloses that the handle portion (1020) comprises an elongate element (1021) extending along a main axis of the handle portion (1020) that extends substantially parallel to the main axis of the sensor portion (1030) (figure 1A).

Referring to claim 11, Cheng discloses the that the elongate sensor portion (1030) has a tip for inserting into a vessel (figure 1A; paragraph (106), but does not disclose the tip being a pointed tip.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tip of Cheng a pointed tip in order facilitate insertion of the sensor portion of Cheng into the vessel, and since the shape of the tip claimed by applicant is only considered to be an obvious modification of the shape or configuration of the tip disclosed by Cheng as the courts have held that a change in shape or configuration without any criticality is within the level of skill in the art since the particular shape claimed is nothing more than one of numerous shapes that a person having ordinary skill in the art would have been able to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976). 

Referring to claim 12, Cheng discloses one or more sensors (1032) selected from the group consisting of temperature sensors, humidity sensors, impedance sensors, density sensors, pressure sensors and combinations thereof (temperature sensors) (paragraph 66).

Referring to claim 13, Cheng discloses a transmitter for wireless transmission of sensor data (paragraphs 77, 91).

Referring to claim 14, Cheng discloses a heat resistant wire connection for transmission of sensor data (paragraphs 54, 56).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of CN 202051505 to Guo [see attached translation].
Referring to claim 8, Cheng discloses a probe having all of the limitations of claim 8, as stated above with respect to claim 1, and further discloses that the handle portion is such that it allows a user to grasp the handle portion so that it is not too close to a heat source, but does not disclose the handle portion at least partially is made of heat resistant plastic material.
However, Guo discloses (figure 1) a handle portion (21) for a cooking vessel (1), wherein the handle portion is at least partially is made of heat resistant plastic material allowing a user to grasp the handle (paragraphs 7, 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the handle portion of Cheng at least partially made of heat resistant plastic material, as suggested by Guo, in order to further protect the user from the heat from a heat source when picking up, moving, or handling the vessel.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of U.S. Patent 5,802,960 to Graj et al [hereinafter Graj].
Referring to claim 10, Cheng discloses a probe having all of the limitations of claim 10, as stated above with respect to claim 1, and further discloses that the handle portion, at a free end thereof facing away from the connecting portion (1022), comprises a gripping portion (1021), but does not disclose the gripping portion having an enlarged cross-section.
However, Graj discloses (figure 5) a handle portion (10) for a cooking vessel (50), wherein a free end of the handle portion has a gripping portion having an enlarged cross-section (14) to facilitate a user to lift or move a heavy vessel (column 3, lines16-26, 51-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gripping portion of Cheng have an enlarged cross-section, as suggested by Graj, in order to facilitate a user lift or move a heavy vessel.

Allowable Subject Matter
Claims 3, 4, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

Claims 15-18 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A sensor probe for measuring a food preparation parameter, wherein the connecting portion at its first end comprises a protrusion that extends from the lower side of the connecting portion (claim 3); and wherein an intermediate portion of the connecting portion comprises a slip-resistant surface at its upper and/or lower side (claim 9).
A sensor probe for measuring a food preparation parameter, comprising a protrusion extending from a lower side of said connecting portion at an end thereof adjacent to where the connecting portion connects to said handle portion (claims 15 and 18).

Conclusion
The prior art made of record by the Examiner and not relied upon are considered pertinent to applicant's disclosure for disclosing a sensor probe for a food preparation parameter, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/18/22